Mr. Justice Thomas delivered the opinion of the court: This is a claim of the Jourdan Packing Company for $1,-049.24 for meats supplied the Dunning' State Hospital in Cook county, Illinois. Payment was not made for the reason that invoices for the goods were received by officials in charge of the hospital after the close of the biennial period for appropriation of the 53d General Assembly. The Attorney General filed a demurrer, and afterward filed a statement, attached to which are copies of letters from the Director of Public Welfare and the Managing Officer of said hospital admitting that the claim is a correct and proper charge against the State, and the Attorney General consents to an award in favor of claimant in the sum of $1,049.24. As it is clear this amount is due claimant from the State, the demurrer will be overruled and claimant awarded the sum of $1,049.24.